     Case 3:20-mj-20306-AHG Document 41 Filed 07/23/20 PageID.546 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No.: 3:20-mj-20306-AHG
12                                Plaintiff,       ORDER:
13   v.
                                                   (1) GRANTING MOTION FOR
14   J. INES RUIZ-RIVERA,                          LEAVE TO FILE EXCESS PAGES
                                Defendant.         (ECF NO. 25);
15
16                                                 (2) GRANTING LEAVE TO FILE
                                                   UNTIMELY MOTION (ECF NO. 38);
17
18                                                 (3) DENYING LEAVE TO FILE
                                                   EXCESS PAGES (ECF NO. 40) AND
19
                                                   STRIKING THE MOTIONS FILED
20                                                 AT ECF NO. 39; and
21
                                                   (4) SETTING HEARING AND
22                                                 BRIEFING SCHEDULE FOR
                                                   REFILING THE MOTIONS
23
24
25
26
27
28

                                               1
                                                                         3:20-mj-20306-AHG
      Case 3:20-mj-20306-AHG Document 41 Filed 07/23/20 PageID.547 Page 2 of 4



 1           Before the Court are Defendant’s motions: (1) for leave to file excess pages (ECF
 2   No. 25); (2) for leave to file untimely motion (ECF No. 38); and (3) for leave to file excess
 3   pages (ECF No. 40).
 4      I.      BACKGROUND
 5           Defendant is charged with violating 8 U.S.C. § 1325(a)(1), which provides, in
 6   relevant part, that “[a]ny alien who (1) enters or attempts to enter the United States at any
 7   time or place other than as designated by immigration officers . . . shall [be guilty of a
 8   misdemeanor].” See ECF No. 1. The Government alleges that on February 4, 2020, a
 9   United States Customs and Border Protection (“Border Patrol”) agent encountered
10   Defendant trying to hide in an area near the Community Center in Jacumba, California,
11   approximately 26 miles east of the Tecate, California Port of Entry and approximately
12   200 yards north of the United States/Mexico International Boundary. Id. at 2. The
13   Government alleges that after being advised of his Miranda rights, Defendant agreed to
14   answer questions without an attorney present. Id. The Government alleges that during
15   questioning, Defendant stated that he is a citizen of Mexico, and that he entered the United
16   States illegally on February 4, 2020. Id.
17           On May 15, 2020, Defendant filed a consolidated motion to compel discovery, to
18   preserve evidence, to exclude evidence not produced, to suppress statements, and for leave
19   to file further motions. ECF No. 26. The Memorandum of Points and Authorities in support
20   of the motions is 32 pages in length, and the motions are supported by 29 pages of exhibits.
21   Id. Defendant filed a separate motion for leave to file excess pages in connection with this
22   motion. ECF No. 25. The Court held a hearing on these motions on June 18, 2020. ECF
23   No. 35. The Court will issue a separate written order on these motions, with the exception
24   of the motion to suppress, which the Court will address on the date of trial.
25           On July 22, 2020, Defendant filed Motions to: (1) dismiss the complaint,
26   (2) prohibit his unlawful and unconstitutional civil arrest at court; (3) continue the
27   upcoming trial; and (4) stay proceedings if this motion is denied to permit Mr. Ruiz to seek
28   interlocutory review of the denial. ECF No. 39. The Memorandum of Points and

                                                   2
                                                                                     3:20-mj-20306-AHG
      Case 3:20-mj-20306-AHG Document 41 Filed 07/23/20 PageID.548 Page 3 of 4



 1   Authorities in support of the motions is 41 pages in length, and the motions are supported
 2   by 259 pages of exhibits. Id. Defendant filed separate motions in connection with these
 3   motions for leave to file them although they are untimely (ECF No. 38), and leave to file
 4   excess pages (ECF No. 40).
 5      II.      DISCUSSION
 6               A. Motions for Leave to File Excess Pages
 7            Criminal Local Rule 47.1.e states that briefs “in support of or in opposition to all
 8   motions noticed for the same motion day must not exceed twenty-five (25) pages in length
 9   total for all such motions” without leave of court. Despite this limitation, Defendant has
10   filed a total of 73 pages of briefing, accompanied by 288 additional pages of exhibits. The
11   Court implicitly accepted the excess pages in the first set of motions Defendant filed (ECF
12   No. 26) by holding a hearing on the motions. The Court GRANTS Defendant’s motion for
13   leave to file excess pages in connection with that motion (ECF No. 25).
14            Defendant filed a second set of motions on July 22, 2020 (ECF No. 38), along with
15   a separate motion for leave to file excess pages (ECF No. 40). The Court has briefly
16   reviewed this motion and finds that the excess pages are, in fact, excessive. Filing briefs
17   with such a large number of pages, many of which appear to contain argument that is cut
18   and pasted from other cases and not tailored to the specifics of this case, imposes a
19   substantial burden on the Court. Although the Court respects Defendant’s right to be heard,
20   the Court is confident that the Defendant can succinctly state his positions within the
21   limitations set forth in the Local Rules, particularly since the Court will hold a hearing on
22   the motions. The Court DENIES Defendant’s motion for leave to file excess pages at ECF
23   No. 40, and STRIKES the motions filed at ECF No. 39 from the record.
24               B. Motion for Leave to File Untimely Motion
25            Defendant’s second set of motions is also accompanied by a separate motion for
26   leave to file untimely motion. ECF No. 38. Defendant explains in this motion that the issues
27   in the second set of motions raise “important legal and constitutional issues that must be
28   resolved in advance of trial.” Id. at 2. The Court GRANTS Defendant’s motion for leave

                                                    3
                                                                                  3:20-mj-20306-AHG
      Case 3:20-mj-20306-AHG Document 41 Filed 07/23/20 PageID.549 Page 4 of 4



 1   to file untimely motion. Defendant is granted leave to refile his motions to: (1) dismiss the
 2   complaint, (2) prohibit his unlawful and unconstitutional civil arrest at court; (3) continue
 3   the upcoming trial; and (4) stay proceedings if this motion is denied to permit Mr. Ruiz to
 4   seek interlocutory review of the denial on or before July 27, 2020. The refiled motions
 5   must comply with the page limitations set forth in Criminal Rule 47.1.e. Any opposition to
 6   the motions must be filed on or before July 31, 2020. The Court will hear the motions on
 7   August 4, 2020, at 9:30 a.m.
 8      III.   CONCLUSION
 9         For the reasons set forth above, the Court: (1) GRANTS the motion for leave to file
10   excess pages at ECF No. 25, (2) DENIES the motion for leave to file excess pages at ECF
11   No. 40, (3) STRIKES the motions filed at ECF No. 39 from the record, (4) GRANTS the
12   motion for leave to file untimely motion at ECF No. 38, and (5) sets the schedule set forth
13   above for refiling, briefing and hearing the motions. Defendant’s trial remains scheduled
14   for August 5, 2020, at 9:30 a.m.
15         IT IS SO ORDERED.
16
17   Dated: July 23, 2020
18
19
20
21
22
23
24
25
26
27
28

                                                   4
                                                                                  3:20-mj-20306-AHG
